MEMORANDUM2
Sergio Llamas-Rodas appeals the sentence imposed following- his guilty plea to one count of illegal entry of a deported alien, in violation of 8 U.S.C. § 1326(a). Citing the principles announced in Apprendi v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), Llamas-Rodas contends that he was deprived of his due process right to notice of the crime to which he was charged when the district court imposed a sentence based on a prior felony conviction that was neither pled in the indictment nor admitted during the plea hearing. This contention is foreclosed by United States v. Pacheco-Zepeda, 234 F.3d 411 (9th Cir.2000), cert. denied — U.S. —, 121 S.Ct. 1503, — L.Ed.2d — (2001).
AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.